Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered November 15, 1988, convicting him of criminal possession of a controlled substance in the fourth degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial of that branch of the defendant’s omnibus motion which was to suppress evidence obtained as a result of an eavesdropping warrant.
Ordered that the judgment is affirmed.
The defendant contends that the court erred in denying his motion to suppress evidence obtained by the State Organized Crime Task Force (hereinafter OCTF) pursuant to an eavesdropping warrant. The defendant had joined in a suppression motion which was brought by an alleged coconspirator, Andrew Leale. In determining the appeal of Andrew Leale from his judgment of conviction, this court found that the information provided in the subject warrant application was sufficient to establish probable cause for its issuance and that the warrant application by the OCTF was in other respects proper (see, People v Leale, 151 AD2d 611). We find no reason to depart from our previous determination that the motion to suppress was properly denied.
The defendant raises an additional contention that the evidence should have been suppressed because the OCTF failed to comply with the requirement that the interception of nonpertinent conversations be minimized (see, CPL 700.30 [7]). This issue was not raised at the suppression hearing and therefore is not preserved for appellate review (see, People v Tutt, 38 NY2d 1011). Mangano, J. P., Bracken, Kunzeman and Spatt, JJ., concur.